EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This office action is in response to the amendment of July 25, 2022, which amendment has been ENTERED.
It is noted that claim 10 stands CANCELLED.
The drawings of September 24, 2019 are hereby accepted as FORMAL.
A telephone call was placed to attorney Jeff Lloyd on the morning of September 8, 2022 to discuss claim 9, but the attorney was not available.  A detailed voice mail message was left.  Another telephone call was placed on September 24, 2019 at about 2:15 pm eastern time, but the attorney was not available.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) An observation apparatus, comprising: an antenna system comprising an antenna; and a processor in operable communication with the antenna, wherein the processor performs, on a basis of an electric field signal received from the antenna by which a beam is scanned within a predetermined azimuthal angle and a signal of an azimuthal angle of the scanned beam, a Fourier transform on a distribution function of the received electric field signal into a frequency domain of the azimuthal angle, performs arithmetic division on a first signal to give a divided signal by dividing the first signal according to a first spectral function by a second signal according to a second spectral function, the first spectral function being obtained by performing the Fourier transform on the distribution function of the received electric field signal, the second spectral function being obtained by performing a Fourier transform on an antenna pattern of the antenna into a frequency domain of the azimuthal angle, and subjects the divided signal to fitting by using Prony's method with functions including a-real parts and parts inarguments.”  (Bold added).
Looking, first, to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-8 depends ultimately from allowable, independent claim 1, each of dependent claims 2-8 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 9 as newly-amended is as follows:
“9. (Currently Amended) An observation method, comprising: using an antenna to scan a beam within a predetermined azimuthal angle to generate an electric field signal; receiving, by a processor in operable communication with the antenna, the electric field signal; the antenna by which a-the beam is scanned within a-the predetermined azimuthal angle and a signal of an azimuthal angle of the scanned beam, a Fourier transform on a distribution function of the received electric field signal into a frequency domain of the azimuthal angle; performing arithmetic division on a first signal to give a divided signal by dividing a-the first signal according to a first spectral function by a second signal according to a second spectral function, the first spectral function being obtained by performing the Fourier transform on the distribution function of the received electric field signal, the second spectral function being obtained by performing a Fourier transform on an antenna pattern of the antenna into a frequency domain of the azimuthal angle; and functions including a-real parts and parts inarguments.”  (Bold added).
As for independent claim 9 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In claim 9 as amended, the method steps on lines 6-18 are understood to be performed by the “processor” that is recited on line 4.
The rejection of claims 1-9 under 35 USC 112(a) and 112(b) as set forth in the office action of April 25, 2022 has been overcome due to the amendment of July 25, 2022 and due to the remarks with that amendment, which remarks have been taken as being persuasive.  Upon reconsideration of these rejections after the amendment, these rejections have been found to have been overcome.
The rejections of claims 1-6 and of claim 9 under 35 USC 101 as set forth in the office action of April 25, 2022 have been overcome due to the amendment of July 25, 2022 and to the remarks with that amendment, which remarks have been taken as being persuasive.
The objection to the abstract as set forth in the office action of April 25, 2022 has been overcome due to the amendment of July 25, 2022 and due to the remarks with that amendment, which remarks have been taken as being persuasive.  All matter on the abstract sheet giving rise to the objection has been removed by the amendment.
All objections and rejections of record have been overcome.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648